UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1036



MUAI KEN HUANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



                            No. 05-1037



Z.H.,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A73-619-013; A77-353-587)


Submitted:   October 26, 2005             Decided:   December 6, 2005


Before KING, SHEDD, and DUNCAN, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


Bruno Joseph Bembi, Hempstead, New York, for Petitioners. Frank D.
Whitney, United States Attorney, Anne M. Hayes, David J. Cortes,
Assistant United States Attorneys, Raleigh, North Carolina, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             In these consolidated petitions for review, Muai Ken

Huang    (“Huang”)       and     her    minor     son,    Z.H.     (collectively

“Petitioners”), natives and citizens of the People’s Republic of

China, petition for review of the Board of Immigration Appeal’s

orders affirming, without opinion, the immigration judge’s denial

of   their    requests     for    asylum,    withholding      of   removal,   and

protection under the Convention Against Torture.                    Huang is the

primary applicant for asylum; the claims of her son are derivative

of her application. See 8 U.S.C.A. § 1158(b)(3) (West Supp. 2005);

8 C.F.R. § 1208.21(a) (2005).

             In their petitions for review, the Petitioners challenge

the immigration judge’s determination that they failed to establish

eligibility for asylum.           To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence     he   presented      was   so   compelling    that     no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                       We have

reviewed the evidence of record and conclude that the Petitioners

fail    to   show   that   the    evidence      compels   a   contrary    result.

Accordingly, we cannot grant the relief that the Petitioners seek.

             Additionally, we uphold the immigration judge’s denial of

the Petitioners’ request for withholding of removal.                “Because the

burden of proof for withholding of removal is higher than for


                                       - 3 -
asylum--even though the facts that must be proved are the same--an

applicant who is ineligible for asylum is necessarily ineligible

for   withholding      of   removal   under   [8   U.S.C.]   §   1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).            Because the

Petitioners fail to show that they are eligible for asylum, they

cannot meet the higher standard for withholding of removal.

               We also find that substantial evidence supports the

immigration judge’s finding that the Petitioners fail to meet the

standard for relief under the Convention Against Torture.                  To

obtain such relief, an applicant must establish that “it is more

likely than not that he or she would be tortured if removed to the

proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2005). We

find that the Petitioners failed to make the requisite showing

before the immigration court.

               Finally, Huang claims that the immigration judge deprived

her of the right to have her husband testify, thereby violating her

right to due process.        Our review of the record reveals that Huang

declined the immigration judge’s offer to continue the case in

order     to    present     her   husband’s   testimony.         Under   these

circumstances, we cannot conclude that Huang was denied due process

of law.

               Accordingly, we deny the petitions for review.              We

dispense with oral argument because the facts and legal contentions




                                      - 4 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITIONS DENIED




                               - 5 -